Citation Nr: 1643978	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  10-34 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) from February 18, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1957 to January 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

 In March 2011, the Veteran testified before the undersigned Acting Veterans Law in a videoconference hearing.  A transcript of this proceeding has been associated with the claims folder.

In February 2014, March 2015, and July 2016, the Board remanded this claim for additional development.

The July 2016 Board Remand directed the RO to consider whether special monthly compensation (SMC) was warranted under the provisions of Bradley v. Peake, 22 Vet. App. 280, 294 (2008).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The issue of entitlement to a TDIU from February 18, 2014, is rendered moot as a result of the RO's award of entitlement to special monthly compensation under the provisions of 38 U.S.C § 1114(s) based on the Veteran being permanently housebound.





CONCLUSION OF LAW

The question of whether the Veteran is entitled to an award of TDIU from February 18, 2014, is rendered moot by the grant of special monthly compensation under the provisions of 38 U.S.C § 1114(s) based on the Veteran being permanently housebound, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 4.14, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The July 2016 Board remand directed the RO to consider whether TDIU was warranted for the period from February 18, 2014, based on a single service-connected disability, and if so, whether entitlement to SMC benefits pursuant to section 38 U.S.C § 1114(s) are warranted.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008); Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).

SMC under 1114(s) is available when a veteran "has a service-connected disability rated as total, and (1) has additional service-connected disability or disabilities independently ratable at 60% or more, or, (2) by reason of service-connected disability, or disabilities, is permanently housebound."  38 U.S.C. § 1114 (s); 38 C.F.R. § 3.350 (i)(2).

In a July 2016 rating decision, the RO granted the Veteran SMC under 1114(s) for being permanently housebound under the provisions of 1114 (s)(2).  As the RO has granted SMC under 1114(s), further determination as to TDIU for the period from February 18, 2014 is moot.

The Board notes that the Veteran has not alleged, and the evidence does not suggest, that SMC is warranted under 38 U.S.C.A. § 1114 (l), as the result of service-connected disability(ies), resulting in the Veteran being permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114 (l) (West 2014); 38 C.F.R. § 3.350 (b) (2015).

ORDER

The issue of entitlement to TDIU from February 18, 2014, is dismissed as moot.



____________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


